NO.  07-10-0094-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                APRIL  26, 2010
                                            ______________________________
 
                                              FRANCISCO M. RODRIGUEZ, JR.,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                         THE STATE OF TEXAS 
 
                                                                                                            Appellee
                                         _________________________________
 
                     FROM THE 137TH DISTRICT
COURT OF LUBBOCK COUNTY;
 
                           NO. 2008-420,828;
HON. CECIL PURYEAR, PRESIDING
                                           _______________________________
 
Memorandum
Opinion
_______________________________
 
Before
QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
Francisco M. Rodriguez, Jr.
(appellant) appeals his conviction for aggravated sexual assault.  By letter dated April 5, 2010, we informed
him that his notice of appeal was untimely. 
We also afforded him until April 15, 2010, to
provide us with any information he could to assist us in determining whether we
had jurisdiction over the appeal.  In
response, appellant moved for an extension of time to file his notice of
appeal.  We dismiss the appeal for want
of jurisdiction.  
 
To
be timely, a notice of appeal must be filed within 30 days after the sentence
is imposed or suspended in open court or within 90 days after that date if a
motion for new trial is filed.  Tex. R. App. P. 26.2(a).  In the case at bar, appellant was sentenced
on October 27, 2009.  The latest date
upon which the notice could have been timely filed at bar, assuming that a
motion for new trial was filed properly, approximated January 25, 2010.  However, appellant filed his notice on March
30, 2010.  Thus, it was late. Furthermore,
the time to seek an extension of the deadline lapsed as well.  Tex.
R. App. P. 26.3 (allowing for the extension of time to file a notice of
appeal, “if within 15 days after the deadline for filing the notice of appeal,
the party:  (a) files in the trial court
the notice of appeal; and (b) files in the appellate court a motion complying
with Rule 10.5(b)).”  
            A timely filed notice of appeal is
essential to invoke our appellate jurisdiction. 
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  If it is untimely, we can take no action
other than to dismiss the proceeding.  Id. at 523. 
Appellant's notice and motion to extend time to file notice being
untimely, we have no jurisdiction over the matter, deny the requested
extension, and dismiss the appeal.
            Accordingly, appellant’s appeal is
dismissed.                                                                                                                                                                                        
                                                                                    Brian
Quinn 
                                                                                    Chief
Justice 
 
Do
not publish.